Caton, C. J. It is of the greatest importance that the common assurances of the country be rendered as certain as possible. Purchasers should be able to know, after ascertaining the facts, whether they can purchase a good title or not. While this certainly may not, in all cases, be attainable, courts should ever have this end in view, in laying down rules for the government of titles. This end is essentially promoted by fixing a definite limit within which a conveyance made by an infant shall be repudiated after he attains his majority. Although the tenth section of the statute of conveyances does not, in terms, apply to all such cases, yet we are disposed to adopt the limitation there prescribed for the bringing of an action by an infant, after he attains his majority, as a reasonable time within which he shall repudiate a conveyance of real estate, executed by him while an infant. This would require him to disaffirm the conveyance within three years after, he arrived at the age of twenty-one years, and the only question remaining is, whether this bill was brought within that period, for there is no pretense of any act of disaffirmance before the bill was filed. The complainant’s mother first testified that he would be twenty-five years of age on the 29th day of September, 1859, which fixed the date of his birth on the 29th of September, 1834. Subsequently, the family record was produced by Mrs. White, complainant’s sister, which is shown to be in the hand writing of his father, who was dead at the time the first deposition was taken, but at what time he died is not shown. This record shows that the complainant was not born till the 19th of September, 1835. His mother then corrects her first deposition, and testifies that he was bora on the day stated in the record; and so the court found the fact to be. We concur with the Circuit Court in its finding. According to this finding, the three years had not expired when the bill was filed, and consequently the complainant had a right to disaffirm the conveyance. The decree of the Circuit Court must be affirmed. Decree affirmed.